Opinion issued December 22, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00162-CV



LARRY LEWIS BARRETT AND THERESSA THANARS BARRETT,
Appellants

V.

WASHINGTON MUTUAL BANK, ITS SUCCESSOR AND ASSIGNS,
Appellee



On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause No. 08DCV162196



MEMORANDUM OPINION	Appellants Larry Lewis Barrett and Theressa Thanars Barrett have failed to
timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief). 
After being notified that this appeal was subject to dismissal, appellants did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of
case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Massengale.